tax_exempt_and_government_entities_division release number release date legend org- organization name xx-date address- address org address department of the treasury internal_revenue_service commerce street dallas tx 501-dollar_figure date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail return receipt requested dear this is a final_determination regarding your exempt status under sec_501 c of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 c is revoked effective january 20xx because it is determined that you have not established that you are observing the conditions required for the continuation of an exempt status we previously mailed you a report explaining our proposed revocation of your tax-exempt status in that correspondence we requested that you respond to the report within days from the date of the letter accompanying the report because we did not hear from you within that day period we will process your case on the basis of the recommendations shown in the report we have determined that you fail to qualify for exempt status under any other subsection of sec_501 you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning january 20xx lf you have any questions please call the contact person at the telephone number shown in the heading of this letter downin acting director eo examinations internal_revenue_service date date legend org - organization name xx - date address - address org address department of the treasury te_ge - eo examinations commerce street ms4900-dal dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lf a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to exempt status if we do not hear from you within days from the date of this letter we letter rev catalog number 34809f will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope schedule number or exhibit explanation of items tax identification_number year period ended form 886-a rev date name of taxpayer org december 20xx legend org - organization name president - president issue xx - date poa - poa state - state should the exempt status of org be revoked with an effective date of june 20xx org facts a certificate of incorporation was issued by the state of state on october entity 20xx resulting org being recognized as a corporate by filing form_1023 application_for recognition of exemption under sec_501 for exempt status under c poa lists president and the president and director of org the form_1023 is signed by of the form_1023 of the internal_revenue_code org applied on may part ii 20xx poa the internal_revenue_service irs mailed letter dated january 20xx to org informing them of not qualifying for exempt status under review of your application and the information submitted it appears that you may not qualify as sec_501 operated exclusively for educational or charitable purposes o0f the internal_revenue_code because you are not the letter states that from a an organization described in c in the same letter dated january may qualify for exemption under c that however it does appear that you may qualify for exemption a sec_501 a social community welfare organization described in section 20xx the irs indicated org the letter states of the code a letter dated february that as per our previous conversation i am enclosing herewith the executed page of form_1024 as my concurrence to proceed with the application on this basis 20xx from the poa to the irs states the poa acting for org signed page one of form_1024 application form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanation of items tax identification_number year period ended ' form 886-a rev date name of taxpayer org december 20xx for recognition of exemption under sec_501 with the date of may 20xx in letter dated june received your letter dated february withdrawal of your application_for recognition of exemption as an organization described in the internal_revenue_code section shown above the code section shown above in the heading of the letter i sec_501 20xx the irs states that we have 20xx requesting the c the irs issued a determination_letter dated june granting org exempt status under sec_501 organization described in sec_501 a c 20xxxx of the code as an the letter states that the corporation org was a letter signed by president dated october 20xx was received by the irs established incorporated back in 20xx the corporation applied with the irs for c3 and was granted c4 after working with the creditors and applying for fair share which they pay out to non- profit debt management companies we found the c4 was not going to satisfy the creditors requirements the letter continues in a separate paragraph stating that due to this action the corporation decided not to do business and therefore dissolved with the secretary of state of state on october 20xx law internal_revenue_code code sec_501 organization described in subsection c from taxation under this subtitle a states that an or shall be exempt d code sec_501 referred to in subsection a c provides a list of exempt_organizations c a describes civic leagues or code sec_501 organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanation of items tax identification_number year period ended form 886-a rev date name of taxpayer org december 20xx government's position the president of org communicated to the irs that the c exemption would not suit their purposes therefore the president of org decided not to do business and dissolved the corporate status with the secretary of state of state on october 20xx the government's position is under a with an effective date of june to revoke the exempt status of org 20xx taxpayer's position the taxpayer agrees with the government the tax exempt status of org under june should be revoked with an effective date of 20xx a conclusion the tax exempt status of org shall be revoked with an effective date of june 20xxx form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service
